Order, Supreme Court, New York County (Walter B. Tolub, J.), entered October 12, 2004, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
While we reject defendants’ jurisdictional claim that they were not properly served, since it appears that the party who accepted process was fully authorized to do so, the complaint, alleging fraud, was nonetheless properly dismissed, for failure to state a cause of action. Plaintiffs claim was not pleaded with the particularity mandated by CPLR 3016 (b). Although plaintiff alleged that defendants “deliberately misrepresented the fact that an agreement had been reached,” he failed to specify how *240defendants misrepresented that fact, i.e., the words or actions used to “deceive” him and “deprive him of the benefit of his compensation package” (see J.A.O. Acquisition Corp. v Stavitsky, 18 AD3d 389 [2005]; cf. Channel Master Corp. v Aluminium Ltd. Sales, 4 NY2d 403 [1958]). Moreover, plaintiff has alleged no more than that defendants did not intend to honor their contract, which is insufficient to state a claim for fraud (see Bencivenga & Co. v Phyfe, 210 AD2d 22 [1994]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Saxe, J.P., Marlow, Nardelli, Gonzalez and Sweeny, JJ.